10/05/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: OP 21-0450


                                       OP 21-0450


ILYA KHMELEV,                                                        FILED
              Petitioner,                                             OCT 0 5 2021
                                                                    Bowen Greenwood
                                                                  Clerk of Suprerne Court
       v.                                                            State or montane



KYLE FOUTS, Montana State Hospital                                 ORDER
Administrator, and ADAM MEIER, Director,
Health and Human Services,

              Respondents.



      On September 10, 2021, Petitioner Ilya Khmelev filed a Petition for Writ of
Mandamus seeking the Department of Public Health and Human Services (the Department)
to comply with the mandates of the Kalispell Municipal Court's August 31, 2021 Order
Finding Defendant Unfit to Proceed and Committing Defendant to the State Hospital for
Restoration or, alternatively, to require the Department to immediately admit Petitioner to
some other medically suitable facility for the purpose of restoring Petitioner's fitness to
proceed in Kalispell Municipal Court Cause Number KMC TK-21-1322. This Court
ordered response to the Petition be filed and responses have now been timely filed as
ordered.
       Thorough and detailed responses were timely provided by the Flathead County
Attorney on behalf of the Flathead County Attorney's Office and the Flathead County
Detention Facility, the Department, and the City of Kalispell. As expected, the overall
circumstances surrounding Khmelev's criminal and mental health issues and compliance
with the Kalispell Municipal Court's August 13, 2021, are more complicated than set forth
in the writ application. From the responses it is apparent Khmelev was admitted to the
Forensic Mental Health Facility at Galen on September 15, 2021. As such, the basis of
Khmelev's petition and request for relief no longer exists and has been rendered moot.
      IT IS THEREFORE ORDERED that the petition for a writ of mandamus is
DENIED and DISMISSED as MOOT.
      The Clerk is directed to provide a copy of the Order to counsel for Petitioner, all
counsel of record in Kalispell Municipal Court, Flathead County, Cause No. KMC TK-21-
1322, Kyle Fouts, Adam Meier, the Kalispell City Attorney's Office, the Flathead County
Attorney's Office, the Montana Attorney General's Office, the administrator of the
Flathead County Detention Center, as well as the Honorable Lori Adams.
      DATED this         day of October, 2021.




                                                             Chief Justice




                                                                           lellie•••11,1•1•11..1.




                                                                Justices




                                            2